DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I - the species of FIGS. 1,
3-4, 6, 8-9, 14-15 in the reply filed on 2022.01.21 is acknowledged. However, the claims do not support the species of figs. 1 or 3-4 due to the absence of sealing plate 11 (in fig. 6) as recited in claim 1. This is not shown in figs. 1-4 or 15.  Therefore the relevant figures are considered to be 6, 8-9, and 14.
 
Remarks
This communication is to response to Application No. 17/125,352 filed on 2020.12.17 and the 2022.01.21 response to the election requirement mailed 2021.11.30. The claims considered to correspond to the elected species are claims 1-9 with claims 10-13 withdrawn as non-elected.

Claims 1-9 are currently pending and have been examined.  

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 5 (the rotor and the casing forming three isolated changing volume spaces within the rotary-vane mechanism) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  ignition mechanism (interpreted as a mechanism [means for] ignition) in claim 1. See MPEP 2181.I.A.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purpose of examination this is interpreted per the specification at:
 [0018] the ignition mechanism can be, for example, a spark plug or a glow plug. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the claim is indefinite because a sealing plate is positively recited in line 9 and at least one sealing plate is positively recited in line 17 and it is unclear if the second sealing plate refers to the previous sealing plate or is intended to be a distinct element. For the purpose of examination they are interpreted as being distinct elements.
Claims 2-9 are rejected via dependency.
Claim 5 is indefinite because it positively recites an intake port and an exhaust port, however intake and exhaust ports were positively recited in claim 1 from which claim 5 depends and it is unclear if the ports of claim 5 refer to, or are distinct from, the ports of claim 1. For the purpose of examination the claim is interpreted as: the drive shaft is located between [[an]] the intake port and [[an]] the exhaust port.
Claim 8 is indefinite because it positively recites one intake port, however intake and exhaust ports were positively recited in claim 1 from which claim 8 depends and it is unclear if the port of claim 8 refers to, or is distinct from, the port of claim 1. For the purpose of examination the claim is interpreted as: wherein the casing has one of the intake ports [[which is]] located between 5 and 45 degrees after the at least one contact location in a line of the rotor rotation.
Claim 9 is indefinite because it positively recites one exhaust port, however intake and exhaust ports were positively recited in claim 1 from which claim 9 depends and it is unclear if the port of claim 9 refers to, or is distinct from, the port of claim 1. For the purpose of examination, the claim is interpreted as: wherein the casing has one of the exhaust ports which is located between 100 and 5 degrees before the at least one contact location in a line of the rotor rotation.
NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over US 4,414,938 to UMEDA in view of US 2009/0223480 A1 to SLEIMAN et al., hereinafter SLEIMAN. 

As to claim 1, UMEDA discloses a rotary-vane mechanism (figures 1-8H show an embodiment of a rotary engine; col. 2, line 24 through col. 4, ln. 37 describe the engine shown in the figures), comprising: 
a rotor (cylindrical rotor 2; for the purpose of examination the term ‘rotor’ is intended to refer to the assembly of a shaft and a vane as per the specification at [0063] and figs. 6 and 8-9 which represent the elected species) and a casing (housing 1), wherein the rotor (rotor 2) comprises a drive shaft (shafts 7, 8 are integral with rotor 2 and shaft is considered synonymous with rotor) and at least one vane (numerals 3 and 4 designate vane means constituted by two vanes); 
the casing having a quasi-cylindrical tubular shell (figs. 3-7 show cylindrical shape) or a quasi-spherical shell and support walls (ends of the rotor 4 are supported by end walls, shown but not numbered) that support the drive shaft (shafts 7, 8) and wherein the rotor is mounted within the casing (fig. 1 shows support of the rotor/shaft); 
the drive shaft (portion of rotor 2 indicated as shaft 7) extending outward from the casing (fig. 1), wherein the drive shaft (rotor 2) touches the inner surface of the casing in at 
the casing including intake ports (intake 15), exhaust ports (exhaust 16), ports for an ignition mechanism (spark plug 12 in fig. 3), wherein the intake ports are provided with one-way valves (intake port 15 has valve 17, fig. 7); 
the drive shaft comprising at least one guide slot (rotor 2 has slot 5) which penetrates through the drive shaft (as in fig. 3) wherein the at least one vane is located inside the at least one guide slot (vane 3 in fig. 3 is in slot 5), wherein edges of the at least one vane constantly touches the inner surface of the casing during a rotor rotation of the rotor (fig. 4 shows contact; note col. 4, lns. 32-37 provides the vane means 3, 4 which lies along line PQ will neither expand nor contract during rotation of the rotor, but rather will remain in close contact with the inner wall of the elliptical portion at all times during the rotation thereof, which is the ideal condition); 
the at least one vane (vane means 3, 4) having a rectangular shape or a discoid shape (rectangular as per fig. 2), wherein at least one sealing plate or at least one sealing ring is located along an edge of the at least one vane; and 
the rotor (2) and the casing (1) forming isolated spaces inside the rotary-vane mechanism (spaces are divided by 3 in fig. 3) and during the rotor rotation provides three work strokes for an engine, and two strokes for a compressor (because the prior art of UMEDA possesses all the claimed structure, this functional recitation is considered an inherent characteristic of the prior art. MPEP 2114(I). Further, UMEDA discloses the claim recitation of providing three work strokes because the recitation reads on col. 3, lns. 51-55 describing the four strokes of the engine which include intake and compression).  
	UMEDA does not disclose the following which is taught by SLEIMAN (fig. 8):
	wherein at least one sealing plate (one of 74, 76 or 82) or at least one sealing ring is located along an edge (generally 78) of at least one vane (vane 42).
An invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Both UMEDA and SLEIMAN are in the same field of endeavor, namely combustion engines. SLEIMAN teaches it is desirable to use seals to maintain separation between different chambers of a vaned engine ([0007]). In light of this motivation it would be obvious to one of ordinary skill in the art to use the teachings of SLEIMAN to use a seal along an edge of at least one vane for the purpose maintaining separation between different chambers. 

 As to claim 2, UMEDA discloses the ignition mechanism comprises at least one of: a spark plug (spark plug 12 in fig. 3) or a glow plug.  

As to claim 3, UMEDA discloses the three work strokes comprises intake, power, and comprises is considered synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements. MPEP 2111.03. Under that interpretation UMEDA discloses the claim recitation of providing three work strokes because the recitation reads on col. 3, lns. 51-55 describing the four strokes of the engine).  

As to claim 4, see explanation for claim 1.  

As to claim 5, UMEDA discloses the drive shaft (2) is located between [[an]] the intake port and [[an]] the exhaust port (fig. 6 shows the rotor between ports 15, 16); and the rotor and the casing forming three isolated changing volume spaces within the rotary-vane mechanism (see annotated figure).

    PNG
    media_image1.png
    336
    314
    media_image1.png
    Greyscale

 

As to claim 6, UMEDA discloses a casing inner surface contour (figures) is formed by the edge of the at least one vane when the at least one vane is rotating around a center of the drive shaft and depends from a shape of the at least one vane (because the prior art of UMEDA possesses all the claimed structure, this functional recitation is considered an inherent characteristic of the prior art. MPEP 2114(I)); a half of the casing inner surface contour is adjacent to the at least one contact location (see any of figs. 3-5) and is determined arbitrarily and a second half of the casing inner surface contour is determined in accordance with a position of opposite edge of the at least one vane (because the prior art of UMEDA possesses all the claimed structure, this functional recitation is considered an inherent characteristic of the prior art. MPEP 2114(I)).  

As to claim 7, UMEDA discloses the ignition mechanism (12) is located between 60 and 

As to claim 8, UMEDA discloses the casing has one intake port (15 in fig. 7) which is located between 5 and 45 degrees after the at least one contact location in a line of the rotor rotation (referring to annotated fig. 7 below, if the rotor 2 is turned to be oriented as indicated by the dashed line so the contact location is as indicated then the intake port 15 will be within the claimed range). 

    PNG
    media_image2.png
    366
    322
    media_image2.png
    Greyscale

As to claim 9, UMEDA discloses wherein the casing has one exhaust port (16 in fig. 7) which is located between 100 and 5 degrees before the at least one contact location in a line of the rotor rotation (referring to annotated fig. 7 below, if the rotor 2 is turned to be oriented as indicated by the dashed line so the contact location is as indicated then the exhaust port 16 will be within the claimed range).

    PNG
    media_image3.png
    366
    322
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

As to the elected Species, the examiner would like to make applicant aware of the following:
US 20040118375 A1	US 1442198 A	US 1972744 A	US 2359903 A	US 1719135 A 	US 6968823 B2	US 3908608 A	US 4133617 A	US 3921594 A	US 4422419 A	US 7588432 B2	US 3610210 A

The examiner, as a courtesy, would like to make applicant aware of the following directed to the non-elected species:
US 20020189578 A1	US 20030062020 A1	US 20050000483 A1
US 4181481 A	US 3950117 A	US 3892206 A

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
2/10/2022